DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific Specification/Drawings support (page No., paragraph No., etc.) for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: regarding claim 11: wherein coupling the first memory cell to the first voltage source is based at least in part on activating a first switching component to selectively couple the first memory cell to a first digit line and activating a second switching component to couple the first voltage source to the first digit line, and regarding claim 12: wherein coupling the second memory cell to the second voltage source is based at least in part on activating a third switching component to couple the second memory cell to a second digit line and activating a fourth switching component to couple the second voltage source to the second digit line.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US Publication No. 20150235689 to Kawashima (“Kawashima”).
As to claim 1, Kawashima teaches A method (the method inherently taught by the apparatus), comprising: coupling a first capacitor of a memory device with a first voltage source (As found in at least FIG. 5: capacitor CP2 of memory device, the whole of FIG. 5 or also 10 as found in at least FIG. 1, coupled to voltage source BLref); coupling a second capacitor of the memory device with a second voltage source different than the first voltage source (As found in at least FIG. 5: capacitor CP3 of memory device, the whole of FIG. 5 or also 10 as found in at least FIG. 1, coupled to voltage source xBLref); determining a first voltage of the first capacitor and a second voltage of the second capacitor based at least in part on coupling the first capacitor with the first voltage source and coupling the second capacitor with the second voltage source (As found in at least FIG. 5 and [0063], charge potential on BLref is stored on CP2, thus a voltage on CP2 is a deterministic voltage; similarly, charge potential on xBLref is stored on CP3, thus a voltage on CP3 is a deterministic voltage); and storing a reference voltage that is based at least in part on the first voltage and the second voltage (As found in at least FIG. 5 and [0065], [0066]: 
As to claim 6, while the method is inherently taught by the apparatus, Kawashima, nonetheless teaches the claimed invention as set forth in the rejection to claim 1 above: identifying a first portion of a reference voltage signal, wherein the reference voltage signal is associated with performing a read operation associated with an array of memory cells; identifying a second portion of the reference voltage signal; storing the first portion of the reference voltage signal on a first memory cell of the array of memory cells; and storing the second portion of the reference voltage signal on a second memory cell of the array of memory cells (As set forth in at least FIG. 5 and [0063]: a portion of reference voltage 52 associated with a read operation (enabled by enabling WL0) associated with an array (the whole of FIG. 5) of memory cells such as CP2 is identified; a second portion of reference voltage 52 associated with a read operation (enabled by enabling WL0) associated with an array (the whole of FIG. 5) of memory cells such as CP3 is identified; storing the first and second portions of Vref (52) since reference voltage 52 is based on BLref and xBLref; and since CP2 and CP3 are charge storage capacitors, the voltage therefrom is stored therein).
As to claim 16, while the method is inherently taught by the apparatus, Kawashima, nonetheless teaches the claimed invention as set forth in the rejection to claim 1 above: applying a first voltage to a first digit line of an array of memory cells; applying a second voltage to a second digit line of the array of .
Claim(s) 1, 6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US Patent No. 5751628 to Hirano et al. (“Hirano”).
As to claim 1, Hirano teaches A method, comprising: coupling a first capacitor of a memory device with a first voltage source; coupling a second capacitor of the memory device with a second voltage source different than the first voltage source; determining a first voltage of the first capacitor and a second voltage of the second capacitor based at least in part on coupling the first capacitor with the first voltage source and coupling the second capacitor with the second voltage source; and storing a reference voltage that is based at least in part on the first voltage and the second voltage (As found in at least FIG. 1, Column 3, lines 20-24: first and second capacitors DC1 and DC0 of a memory device, the whole of FIG. 1, DC1 coupled to voltage source BL and DC0 coupled to voltage source /BL; charge potential on BL is stored on DC1, thus a voltage on DC1 is a deterministic voltage; similarly, charge potential on /BL is stored on DC0, thus a voltage on DC0 is a deterministic voltage; and voltage reference 
As to claim 6, while the method is inherently taught by the apparatus, Hirano, nonetheless teaches the claimed invention as set forth in the rejection to claim 1 above: identifying a first portion of a reference voltage signal, wherein the reference voltage signal is associated with performing a read operation associated with an array of memory cells; identifying a second portion of the reference voltage signal; storing the first portion of the reference voltage signal on a first memory cell of the array of memory cells; and storing the second portion of the reference voltage signal on a second memory cell of the array of memory cells (As set forth in at least FIG. 1, Column 3, lines 20-24: a portion of reference voltage DCP associated with a read operation (enabled by enabling DWL1) associated with an array (the whole of FIG. 1) of memory cells such as DC1 is identified; a second portion of reference voltage DCP associated with a read operation (enabled by enabling DWL0) associated with an array (the whole of FIG. 1) of memory cells such as DC0 is identified; storing the first and second portions of DCP since reference voltage DCP is based on BL and /BL; and since DC1 and DC0 are charge storage capacitors, the voltage therefrom is stored therein).
As to claim 16, while the method is inherently taught by the apparatus, Hirano, nonetheless teaches the claimed invention as set forth in the rejection to claim 1 above: applying a first voltage to a first digit line of an array of memory cells; applying a second voltage to a second digit line of the array of memory .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication US Publication No. 20150235689 to Kawashima (“Kawashima”) and/or US Patent No. 5751628 to Hirano et al. (“Hirano”) in view of U.S. Patent/Publication No. 5218566 to Papaliolios  (“Papaliolios”).  
As to claim 1, see claim rejections set forth above in this Office action; moreover, in complement and relevantly, Papaliolios teaches storing a reference voltage that is based at least in part on the first voltage and the second voltage (As found in at least FIG. 3: voltage reference Rref is based on first and second voltage source Bl and /BL; additionally, since capacitor pair 40 and 44 and/or capacitor pair 56 and 58 are charge 
Kawashima and/or Hirano and Papaliolos are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory devices that may comprise capacitive storage devices.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Kawashima and/or Hirano as set forth above in this Office action and as found in the references with the relevant and complementary teachings of Papaliolios also as set forth above in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art and as found in the teachings of Papaliolios as found in at least FIG. 3: voltage reference Vref is elegantly and advantageously derived by engaging complementary voltage sources BL and /BL to electrically contact each other, enabled by simple, fundamental, physically small logic in the form of an N-type transistor connected in parallel to a P-type transistor (transmission gate, well-known to pass-through high as well as low complementary voltage conditions), to thus derive therefrom a voltage reference that is directly proportional to a balancing of voltage potentials found in BL and /BL; for example, if the voltage on 56 is at a Vdd potential and the voltage on 58 is a ground potential, then the value of the voltage reference Vref would be midway between Vdd and ground; also see Column 6, lines 1-9.
Therefore, it would have been obvious to combine Kawashima and/or Hirano with Papaliolios to make the above modification.
claim 2, while Kawashima and/or Hirano teach wherein the reference voltage is stored as set forth in the rejection to claim 1 above, at least Papaliolios teaches activating a first switching component that is in electronic communication with the first capacitor and the second capacitor; and activating a second switching component that is in electronic communication with the first capacitor and the second capacitor, wherein the reference voltage is stored based at least in part on activating the first switching component and the second switching component (As found in at least FIG. 3: first and second switches 62 and 64 in electrical communication with the first and second capacitors 40 and 44).
As to claim 3, Kawashima, Hirano and Papaliolios teach detecting a trigger condition; and activating a first selection component in electronic communication with the first capacitor and the first voltage source and a second selection component in electronic communication with the second capacitor and the second voltage source is based at least in part on detecting the trigger condition (As found in at least FIG. 5 in Kawashima: first and second selection components NT2, NT3 electrically connected to first and second capacitors CP2 and CP3 and first and second  voltage sources BLref and xBLref; similarly, Hirano teaches in at least FIG. 1: first and second selection components QnD1 and QnD0 electrically connected to first and second capacitors DC1 and DC0 and first and second  voltage sources BL and /BL; Papaliolios similarly teaches in at least FIG. 3: first and second selection components 42 and 46 electrically connected to first and second capacitors 40 and 44 and first and second  voltage sources BL and /BL; wherein in all three references the trigger condition is set forth as a threshold operation: read and/or write on the memory device via word lines WL).
claim 4, see rejection to at least claim 3: wherein in all three references the trigger condition is set forth as a threshold operation: read and/or write on the memory device via word lines WL.
As to claim 6, see rejection to at least claim 1; moreover, while the method is inherently taught by the apparatus, Papaliolios, nonetheless teaches the claimed invention as set forth in the rejection to claim 1 above: identifying a first portion of a reference voltage signal, wherein the reference voltage signal is associated with performing a read operation associated with an array of memory cells; identifying a second portion of the reference voltage signal; storing the first portion of the reference voltage signal on a first memory cell of the array of memory cells; and storing the second portion of the reference voltage signal on a second memory cell of the array of memory cells (As set forth in at least FIG. 3: a portion of reference voltage Vref associated with a read operation (enabled by enabling WL) associated with an array (the whole of FIG. 3, FIG. 6) of memory cells such as 40 is identified; a second portion of reference voltage Vref associated with a read operation (enabled by enabling WL) associated with an array (the whole of FIG. 3, FIG. 6) of memory cells such as 44 is identified; storing the first and second portions of Vref since reference voltage Vref is based on BL and /BL; and since 40 and 44 are charge storage capacitors, the voltage therefrom is stored therein).
As to claim 7, at least Papaliolios teaches the reference voltage signal is based at least in part on a voltage difference between the first portion stored on the first memory cell and the second portion stored on the second memory cell (As set forth in at 
Similar analysis is conveyed by teachings found in Kawashima, FIG. 5, and Hirano, FIG. 1.
As to claim(s) 8-9, see rejection to at least claim 1.
As to claim 10, as found in at least Kawashima, wherein at least one of the first voltage source or the second voltage source is a virtual ground (As set forth in at least [0064], [0067]: one of complementary voltage sources BL and xBL (BLi) is set to ground, GND).
As to claim 13, see rejection to at least claim 4: identifying the whole of the reference voltage includes identifying its first and second components and the refresh condition is set forth as a threshold operation: read and/or write on the memory device via word lines WL.
As to claim 14, see rejection to at least claim(s) 6 and 13; storing the whole of the reference voltage necessarily includes storing its first and second components. 
As to claim 15, see rejection to at least claim 6, 13 and 14; moreover, it is inherent that a given temperature is associated with any memory cells, be it the first and/or the second memory cells at any and all times; and a number of access operations performed by the array of memory cells, as enabled by read/write signaling such as WL inherently include at least one of such number of accesses.
As to claim 16, while the method is inherently taught by the apparatus, Papaliolios, nonetheless teaches the claimed invention as set forth in the rejection to claim 1 above: applying a first voltage to a first digit line of an array of memory cells; 
As to claim 17, at least Papaliolios teaches the reference voltage is based at least in part on a voltage difference between the first voltage and the second voltage (As found in at least FIG. 3: Vref is based on the difference between first and second voltages on BL and /Bl, respectively as enabled by the on-condition of 62 and 64). Similar analysis applies to the teachings of Kawashima in at least FIG. 5 and teachings of Hirano in at least FIG. 1.
As to claim 18, at least Kawashima teaches determining a logic state stored on a memory cell of the array of memory cells based at least in part on the reference voltage (As found in at least FIG. 5, based on reference voltage Vref (52) logic state of memory cell, such as CP1, in the array (the whole of FIG. 5) is determined: note that SAO compares Vref with BL0 to output a logic state).
As to claim 19, at least Kawashima teaches activating one or more switching components that are in electronic communication with the first digit line and the second digit line, wherein coupling the first digit line with the second digit line is based at least in part on activating the one or more switching components (As found in at least FIG. 5: 
As to claim 20, at least Kawashima teaches coupling a first memory cell of the array of memory cells with the first digit line; and coupling a second memory cell of the array of memory cells with the second digit line, wherein applying the first voltage and the second voltage is based at least in part on coupling the first memory cell with the first digit line and coupling the second memory cell with the second digit line (At least FIG. 5 teaches, under a most reasonable interpretation, coupling first and second memory cells CP2 and CP3, respectively to first and second digit lines through NT2 and NT3, wherein first and second voltages based on coupling therefrom).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication US Publication No. 20150235689 to Kawashima (“Kawashima”) and/or US Patent No. 5751628 to Hirano et al. (“Hirano”) in view of U.S. Patent/Publication No. 5218566 to Papaliolios (“Papaliolios”), and further in view of US Publication No. 20110051495 to Ito (“Ito”).
As to claim 5, while Kawashima and Hirano and Papaliolios teach the claimed reference voltage as set forth in at least the rejection to claim 1, at least Ito, relevantly and complementarily, teaches storing an output of an analog-to-digital converter that is in electronic communication with a first digit line coupled with the first capacitor and a second digit line coupled with the second capacitor as the reference voltage (As found in at least FIG. 2 and [0029], an output of an A/D is reference voltage VREF, a non-transitory signal to be actively used).
 as modified and Ito are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory devices that may comprise capacitive storage devices.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Kawashima and/or Hirano as modified as set forth above in this Office action and as found in the references with the relevant and complementary teachings of Ito also as set forth above in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art and as found in the teachings of Ito as found in at least FIG. 3 and [0029]: a digitized reference voltage VREF can be used in a comparing operation vis-à-vis a digital signal within an operation of a sense amplifier to determine a data state.
Therefore, it would have been obvious to combine Kawashima and/or Hirano with Papaliolios with Ito to make the above modification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least Claim(s) 1-2, 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim(s) 1 of U.S. Patent No. 10607677 in in view of exemplary teachings found in the teachings of Kawashima and/or Hirano and/or Papaliolios. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application claim obvious common subject matter: first and second memory cells (memory capacitors) in communication with first and second voltage sources, respectively, and in communication with first and second selection (switching) components; wherein switching components transfer charge, voltage, between first and second digit lines in communication with first and second capacitors; while the main differences between the claims of the Application and the claims of the Patent are that the Application claims first and second capacitors of a memory device; and the Patent claims first and second 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827